UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7073


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LENNELL DYCHES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:06-cr-00136-JFA-1)


Submitted:   November 2, 2012               Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lennell Dyches, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lennell Dyches seeks to appeal the district court’s

order denying his self-styled motion to dismiss his criminal

case pursuant to Fed. R. Civ. P. 60(d). *               Dyches has also filed

with this court a motion to withdraw his guilty plea.                  The order

as   to   which   Dyches    seeks   review   is   not    appealable    unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      §   2253(c)(1)(B)     (2006).           A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”             28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that     the   district    court’s     assessment     of    the

constitutional claims is debatable or wrong.                  Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller–El v. Cockrell, 537 U.S.
322, 336–38 (2003).

            When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                  Slack,

      *
       To the extent that Dyches’ motion directly attacked his
convictions and sentence, it was, in essence, an unauthorized
and successive 28 U.S.C.A. § 2255 (West Supp. 2012) motion over
which the district court lacked jurisdiction. See United States
v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003).



                                       2
529 U.S. at 484–85.      We have independently reviewed the record

and conclude that Dyches has not made the requisite showing.

Accordingly, we deny Dyches’ motion to withdraw his guilty plea,

deny a certificate of appealability and dismiss the appeal.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                             DISMISSED




                                    3